                      Case 1:20-mc-00046-ALC Document 28 Filed 10/15/20 Page 1 of 2

                                                                                                  Baker & McKenzie LLP

                                                                                                  452 Fifth Avenue
                                                                                                  New York, NY 10018
                                                                                                  United States

                                                                                                  Tel: +1 212 626 4100
                                                                                                  Fax: +1 212 310 1600
                                                                                                  www.bakermckenzie.com


Asia Pacific
Bangkok
Beijing
Brisbane
Hanoi
Ho Chi Minh City
Hong Kong
Jakarta*
Kuala Lumpur*
Manila*                    October 15, 2020
Melbourne
Seoul
Shanghai
Singapore
Sydney
                           The Honorable Andrew L. Carter Jr.                           By CM/ECF and Email
Taipei                                                                                  ALCarterNYSDChambers@nysd.uscourts.gov
Tokyo
Yangon                     United States District Judge
Europe, Middle East        United States District Court for the
& Africa
Abu Dhabi                  Southern District of New York
Almaty
Amsterdam                  Thurgood Marshall United States Courthouse
Antwerp
Bahrain                    40 Foley Square
Baku
Barcelona
Berlin
                           New York, New York 10007
Brussels
Budapest
Cairo
Casablanca
                           In re Application of Kuwait Ports Authority for an Order Pursuant to 28 U.S.C.
Doha
Dubai
                           § 1782 to Conduct Discovery for Use in a Foreign Proceeding, Case No. 20-mc-
Dusseldorf
Frankfurt/Main             00046(ALC)
Geneva
Istanbul
Jeddah*
Johannesburg               Dear Judge Carter,
Kyiv
London
Luxembourg
Madrid                     We represent Applicant the Kuwait Ports Authority (the “KPA”) in connection with
Milan
Moscow                     the above-referenced application (the “1782 Application”) and write with a brief
Munich
Paris
Prague
                           update.
Riyadh*
Rome
St. Petersburg             As the Court is aware, at the time of its application, the KPA contemplated initiating
Stockholm
Vienna                     proceedings in the Cayman Islands to address the misappropriation and/or
Warsaw
Zurich                     misdirection of the Port Fund’s assets by the Port Fund’s general partner, Port Link
Latin America              GP Ltd. (the “General Partner”) and by various companies and individuals
Bogota
Brasilia**
Buenos Aires
                           associated with the General Partner.
Caracas
Guadalajara
Juarez                     We write to inform the Court that yesterday, October 14, 2020, the KPA
                           commenced proceedings (the “Proceedings”) against the General Partner in the
Lima
Mexico City
Monterrey
Porto Alegre**
Rio de Janeiro**
                           Cayman Islands, seeking various forms of relief, including damages and
Santiago
Sao Paulo**
                           compensation for the misappropriation and/or misdirection of the Port Fund’s
Tijuana
Valencia
                           assets, as contemplated in the 1782 Application.
North America
Chicago                    A copy of the Writ of Summons and Statement of Claim filed on October 14, 2020
Dallas
Houston
Miami
                           in the Proceedings is enclosed with this letter. As set out therein, the Proceedings
New York
Palo Alto
                           address certain of the claims that the KPA is entitled to bring directly (or, in the
San Francisco
Toronto
Washington, DC

* Associated Firm
** In cooperation with
Trench, Rossi e Watanabe
Advogados



                           Baker & McKenzie LLP is a member of Baker & McKenzie International, a Swiss Verein.
                           1455617-v3\NYCDMS
Case 1:20-mc-00046-ALC Document 28 Filed 10/15/20 Page 2 of 2




    alternative, derivatively) against the General Partner, as discussed in the KPA’s
    1782 Application.1
    We remain available at your convenience should the Court have any questions.
    Respectfully yours,

    /s/ Jacob Kaplan
    Jacob Kaplan
    Partner
    +1 212 891 3896
    Jacob.Kaplan@bakermckenzie.com


    Cc:          Kathy Hirata Chin
                 Crowell & Moring LLP
                 By email: kchin@crowell.com


                 Sarah M. Gilbert
                 Crowell & Moring LLP
                 By email: sgilbert@crowell.com



    Enclosures




    1
     See, e.g., KPA Reply in Further Support of its Ex Parte Application, at pp. 10, 13
    [ECF 24]; Supplemental Fox Declaration at ¶¶ 17-19 [ECF 26]. Although a just
    and equitable winding up proceeding has not yet been commenced, it remains
    within the KPA’s reasonable contemplation as another avenue for redress of the
    scheme outlined in the 1782 Application.


    1455617-v3\NYCDMS                                                                 2
